United States Court of Appeals
                     For the First Circuit




No. 06-1355

                    UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                    MIGUEL RIVERA-HERNÁNDEZ,

                      Defendant, Appellant.




                            ERRATA SHEET


     The opinion of this Court issued on August 3, 2007 is amended
as follows:


     On page 2, line 23:    Replace "1991" with "1997"

     On page 7, line 5: Replace "September 17" with "September 27"

     On page 8, line 6:    Replace "19 U.S.C." with "18 U.S.C."

     On page 22, line 4:    Replace "untrusworthy" with
"untrustworthy"